Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 22, 2018

                                             No. 04-18-00231-CV

                IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice2
                 Rebeca C. Martinez, Justice
                 Irene Rios Justice

           Relator’s “Emergency Motion to Enforce Order of September 26, 2018” is DENIED.


           It is so ORDERED on October 22, 2018.


                                                                       PER CURIAM




           ATTESTED TO: _______________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI14954, styled Agrestic I, LP and Tiberius, LLC v. Acceptance
Indemnity Insurance Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.
2
  Although Justice Barnard agrees the relator’s emergency motion should be denied, she would, on the court’s own
motion, stay the trial court’s September 26, 2018 order pending resolution of any motion for rehearing or motion for
en banc reconsideration filed by the real parties in interest, Agrestic I, LP and Tiberius, LLC.